 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON



 4                                                                 Jan 13, 2020
                                                                       SEAN F. MCAVOY, CLERK
 5
 6                                UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   DAVID S.,                                       No. 1:19-CV-03009-JTR
10
                       Plaintiff,
11                                                   ORDER GRANTING PLAINTIFF’S
12                           v.                      MOTION FOR SUMMARY
                                                     JUDGMENT AND REMANDING FOR
13   ANDREW M. SAUL,                                 ADDITIONAL PROCEEDINGS
14   COMMISSIONER OF SOCIAL
     SECURITY1,
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 15, 16. Attorney Edward Wicklund represents David S. (Plaintiff); Special
19
     Assistant United States Attorney Jeffrey Eric Staples represents the Commissioner
20
     of Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 8. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Plaintiff’s Motion for Summary
23
     Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
 1   REMANDS the matter to the Commissioner for additional proceedings pursuant to
 2   42 U.S.C. § 405(g).
 3                                     JURISDICTION
 4         Plaintiff filed applications for Disability Insurance Benefits and
 5   Supplemental Security Income on August 27, 2014, alleging disability since June
 6   30, 2013, due to diabetes, nerve damage, and arthritis. Tr. 89. The application was
 7   denied initially and upon reconsideration. Tr. 167-75, 186-99. Administrative
 8   Law Judge (ALJ) Tom Morris held a hearing on December 4, 2017, Tr. 43-86, and
 9   issued an unfavorable decision on January 31, 2018, Tr. 19-31. Plaintiff requested
10   review of the ALJ’s decision from the Appeals Council. Tr. 247-48, 386-89. The
11   Appeals Council denied the request for review on November 20, 2018. Tr. 3-7.
12   The ALJ’s January 2018 decision is the final decision of the Commissioner, which
13   is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
14   action for judicial review on January 22, 2019. ECF No. 1.
15                               STATEMENT OF FACTS
16         Plaintiff was born in 1966 and was 47 years old as of the alleged onset date.
17   Tr. 29. He completed an autobody training and repairing degree, and worked a
18   series of odd jobs over his career. Tr. 45, 58-62, 293. He has uncontrolled
19   diabetes and wears braces on nearly all major joints. Tr. 64-66, 434, 649, 653,
20   797. In December 2014, he underwent cubital tunnel release surgery. Tr. 578.
21   His recovery from surgery was complicated by a fall in April 2015, leading to back
22   and hip pain. Tr. 617, 639, 910-11. He testified he was unable to work due to pain
23   in his back and joints. Tr. 63.
24                               STANDARD OF REVIEW
25         The ALJ is responsible for determining credibility, resolving conflicts in
26   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
27   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
28   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
 1   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 2   only if it is not supported by substantial evidence or if it is based on legal error.
 3   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 4   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 5   1098. Put another way, substantial evidence is such relevant evidence as a
 6   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 7   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 8   rational interpretation, the Court may not substitute its judgment for that of the
 9   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
10   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
11   administrative findings, or if conflicting evidence supports a finding of either
12   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
13   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
14   supported by substantial evidence will be set aside if the proper legal standards
15   were not applied in weighing the evidence and making the decision. Brawner v.
16   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
17                       SEQUENTIAL EVALUATION PROCESS
18         The Commissioner has established a five-step sequential evaluation process
19   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
20   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
21   four, the burden of proof rests upon the claimant to establish a prima facie case of
22   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
23   met once a claimant establishes that a physical or mental impairment prevents the
24   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
25   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
26   to step five, and the burden shifts to the Commissioner to show (1) the claimant
27   can make an adjustment to other work; and (2) the claimant can perform specific
28   jobs that exist in the national economy. Batson v. Commissioner of Social Sec.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
 1   Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make an
 2   adjustment to other work in the national economy, the claimant will be found
 3   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 4                           ADMINISTRATIVE DECISION
 5         On January 31, 2018, the ALJ issued a decision finding Plaintiff was not
 6   disabled as defined in the Social Security Act. Tr. 19-31.
 7         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 8   activity since June 30, 2013, the alleged onset date. Tr. 22.
 9         At step two, the ALJ determined Plaintiff had the following severe
10   impairments: peripheral neuropathy, diabetes mellitus, osteoarthrosis and allied
11   disorders, degenerative disc disease, obesity, sleep-related breathing disorders,
12   affective disorders, and carpal tunnel syndrome. Tr. 22.
13         At step three, the ALJ found Plaintiff did not have an impairment or
14   combination of impairments that met or medically equaled the severity of one of
15   the listed impairments. Tr. 22-24.
16         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
17   he could perform a range of light work, with the following limitations:
18
           he can stand and/or walk 5 hours in an 8-hour day or work tasks
19         where he has a sit/stand option. He can occasionally climb ramps and
20         stairs. He can occasionally balance, stoop, kneel, crouch, and crawl.
           He can never climb ladders, ropes, or scaffolds. He can occasionally
21         finger bilaterally. He should avoid concentrated exposure to extreme
22         cold, noise (moderate without hearing protection), vibrations, fumes,
           odors, dusts, gases, and poor ventilation. He should avoid even
23
           moderate exposure to hazards such as dangerous machinery and
24         unprotected heights. He is not able to perform at a production rate
25         pace (e.g., assembly line work as where the pace is mechanically
           controlled) but can perform goal-oriented work or where the worker
26         has more control over the pace. There can be occasional changes to
27         the work environment. He may be off task up to 10 percent of the
           time over the course of an 8-hour workday.
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
 1
 2   Tr. 24.

 3         At step four, the ALJ found Plaintiff was unable to perform his past relevant

 4   work as a store laborer, teacher aide, material handler, industrial truck operator,

 5   fishing lure assembler, recreation aide, or construction worker. Tr. 28-29.

 6         At step five the ALJ found that, considering Plaintiff’s age, education, work

 7   experience and residual functional capacity, there were other jobs that existed in

 8   significant numbers in the national economy that Plaintiff could perform,

 9   specifically identifying the representative occupations of coin machine collector,

10   storage facility rental clerk, and outside deliverer. Tr. 29-30.

11         The ALJ thus concluded Plaintiff was not under a disability within the

12   meaning of the Social Security Act at any time from June 30, 2013, the alleged

13   onset date, through January 31, 2018, the date of the decision. Tr. 30-31.

14                                          ISSUES

15         The question presented is whether substantial evidence supports the ALJ’s

16   decision denying benefits and, if so, whether that decision is based on proper legal

17   standards. Plaintiff contends the Commissioner erred by (1) failing to find cubital

18   tunnel syndrome to be a severe impairment at step two; (2) giving insufficient

19   weight to a treating physician; and (3) improperly rejecting Plaintiff’s subjective

20   complaints. Plaintiff also asserts the case was adjudicated by an unconstitutionally

21   appointed ALJ.

22                                      DISCUSSION

23   1.    Appointments Clause Challenge

24         Plaintiff argues the ALJ decision should be vacated and the claim remanded

25   for further proceedings because at the time the ALJ decision was made the ALJ

26   was unconstitutionally appointed. Plaintiff relies on the Supreme Court’s ruling in

27   Lucia v. SEC, 138 S. Ct. 2044 (2018). ECF No. 15 at 13-15. Defendant does not

28   argue that the ALJ’s appointment was constitutional, but rather asserts Plaintiff has



     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
 1   forfeited judicial review of this argument by failing to raise it at the administrative
 2   level. ECF No. 16 at 7-16.
 3         The Court is aware of no controlling precedent regarding the forfeiture of
 4   Appointments Clause challenges in Social Security claims. Such arguments have
 5   abounded in the district courts in the months since Lucia was decided. The
 6   majority of courts have held that failure to raise the claim during the administrative
 7   proceedings results in forfeiture. See, e.g. Rebecca Lou Younger v. Comm’r of Soc.
 8   Sec. Admin, No. CV-18-2975, 2020 WL 57814, at *5 (D. Ariz., Jan. 6, 2020)
 9   (referencing string cite of district court decisions finding forfeiture); Taylor v. Saul,
10   No. 1:16-cv-44, 2019 WL 3837975, at *5-6 (W.D. Va. Aug. 15, 2019); Hodge v.
11   Saul, No. 1:18-cv-206, 2019 WL 3767130 (M.D.N.C. Aug. 9, 2019). However, a
12   growing body of courts have held the opposite. See, e.g. Bizarre v. Berryhill, 364
13   F. Supp. 3d 418 (M.D. Pa. 2019); Bradshaw v. Berryhill, 372 F. Supp. 3d 349
14   (E.D.N.C. 2019). The Court is persuaded by the rationale in Bizarre and
15   Bradshaw, finding the Social Security Act does not require issue exhaustion at the
16   administrative level, and therefore the Appointments Clause challenge was not
17   forfeited.
18         a. Background
19         In June 2018, the U.S. Supreme Court issued its opinion in Lucia v. SEC,
20   holding that Securities and Exchange Commission (“SEC”) ALJs are “Officers of
21   the United States” subject to the Appointments Clause of the U.S. Constitution.
22   Lucia, 138 S. Ct. 2044 (2018). Under the Appointments Clause, only the
23   President, “Courts of Law,” or “Heads of Departments” can appoint “Officers.”
24   Id. As none of those actors had appointed the SEC ALJs in Lucia, the Supreme
25   Court held that the ALJs had been unconstitutionally appointed, and vacated the
26   action taken by the ALJ. Id.
27         Following the Supreme Court’s decision in Lucia, the Social Security
28   Administration Acting Commissioner ratified the appointments of all Social


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
 1   Security ALJs, approving the appointments as her own in order to avoid any future
 2   Appointments Clause challenges, and issued an Emergency Message detailing
 3   instructions for dealing with Appointments Clause challenges raised before an ALJ
 4   or before the Appeals Council. See Emergency Message EM-18003 REV 2,
 5   Important Information Regarding Possible Challenges to the Appointment of
 6   Administrative Law Judges in SSA’s Administrative Process (effective Aug. 6,
 7   2018).2 The present matter was pending at the Appeals Council at the time Lucia
 8   was decided and the Social Security Administration issued the Emergency
 9   Message.
10         b. Timeliness under Lucia
11         Defendant argues that Plaintiff’s failure to assert a challenge to the ALJ’s
12   appointment at any point during the administrative proceedings has resulted in
13   forfeiture of the issue. ECF No. 16 at 7. Defendant relies largely on the Supreme
14   Court’s statement in Lucia that a party “who makes a timely challenge to the
15   constitutional validity of the appointment of an officer who adjudicates his case is
16   entitled to relief.” Id. (emphasis in briefing).
17         Lucia’s timeliness language does not resolve the current question. There
18   was no timeliness or exhaustion question raised in Lucia’s litigation, as Mr. Lucia
19   raised his challenge before the SEC’s appellate body and in the lower federal court
20   proceedings. Lucia, at 2050. The Supreme Court’s use of the word “timely” to
21   describe Mr. Lucia’s challenge does not foreclose other procedural histories from
22   also being found timely. As was noted in Bizarre, 364 F. Supp. 3d at 420-21,
23   “[t]he [Lucia] majority’s statement as to timeliness was not a bright-line
24   demarcation ... it simply confirmed the obvious timeliness of the fully preserved
25   and exhausted claim as presented.” Therefore the analysis does not end here.
26         c. Exhaustion requirement
27
           2
              Available at
28   https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
 1         The operative question is whether exhaustion of issues is required at the
 2   administrative level. The leading case addressing issue exhaustion before the
 3   Social Security Administration is Sims v. Apfel, 530 U.S. 103 (2000). The
 4   Supreme Court engaged in a lengthy discussion of the Social Security process,
 5   noting that “requirements of administrative issue exhaustion are largely creatures
 6   of statute,” and finding the Social Security Act to contain no such requirements.3
 7   Sims, 530 U.S. at 107. Based on the non-adversarial nature of Social Security
 8   proceedings, and the largely pro forma appellate review process, the Court
 9   ultimately held issue exhaustion before the Appeals Council was not a requirement
10   “in order to preserve judicial review of those issues.” Id. at 112. However, the
11   Court noted that the question of whether a claimant must exhaust issues in front of
12   the ALJ was not before it. Id. at 107.
13         Defendant argues that, despite Sims, issue exhaustion is required before the
14   ALJ, citing Meanel v. Apfel, 172 F.3d 1111 (9th Cir. 1999), for the proposition that
15   a claimant “must raise all issues and evidence at their administrative hearings in
16
17         3
               Defendant cites Kabani & Co. v. SEC, 733 Fed. Appx. 918 (9th Cir. 2018)
18   in support of holding an Appointments Clause claim to be forfeited for not being
19   raised before the Agency. ECF No. 16 at 8. However, Kabani involved an SEC
20   matter, which is governed by a statutory issue exhaustion requirement: “No
21   objection to an order or rule of the [SEC] . . . may be considered by [a reviewing]
22   court unless it was urged before the [SEC] or there was reasonable ground for
23   failure to do so.” 15 U.S.C. § 78y(c). The Ninth Circuit has also dismissed as
24   untimely Lucia claims related to the Department of Labor, which has a statutory
25   issue-exhaustion requirement. See Zumwalt v. National Steel and Shipbuilding
26   Company, No. 18-72257, -- Fed. Appx --, 2019 WL 6999492 (9th Cir., Dec. 20,
27   2019); Bussanich v. Ports America, 787 Fed. Appx 405 (9th Cir. 2019). No similar
28   statutory mandate exists in the Social Security Act.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
 1   order to preserve them on appeal.” ECF No. 16 at 10. Defendant goes on to cite
 2   an extensive string of cases finding various issues to be forfeited for failure to raise
 3   them during administrative proceedings. Id. at 10-13. However, Meanel and the
 4   other cases cited by Defendant all address a claimant’s failure to raise factual
 5   issues regarding the merits of their disability claim, or their failure to challenge
 6   how a particular ALJ conducted the proceedings in the particular case. These are
 7   all issues directly within the ALJ’s purview, and in such situations mandating
 8   exhaustion is administratively efficient, particularly in light of the agency’s
 9   expertise. See e.g. Meanel, 172 F.3d at 1115 (noting that “the ALJ rather, than this
10   Court, was in the optimal position” to resolve the claimant’s factual challenge);
11   Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017)(“an agency, its experts,
12   and its administrative law judges are better positioned to weigh conflicting
13   evidence than a reviewing court.”).
14         Conversely, requiring a claimant to raise a constitutional challenge regarding
15   the appointment processes of the entire agency to an individual ALJ who had no
16   power to decide the issue (and who was hired through the very process being
17   challenged) makes little sense. See Weinberger v. Salfi, 422 U.S. 749, 767
18   (1975)(“[M]atter[s] of constitutional law [are] concededly beyond [SSA’s]
19   competence to decide.”); Bizarre, 364 F. Supp. 3d at 424 (quoting Califano v.
20   Sanders, 430 U.S. 99, 109 (1977))(“Constitutional questions obviously are
21   unsuited to resolution in administrative hearing procedures and, therefore, access
22   to the courts is essential to the decision of such questions.”). Furthermore, one
23   week after the Lucia decision was released, the Social Security Administration
24   issued an Emergency Message instructing ALJs to address Appointments Clause
25   challenges raised before them with the following language: “The claimant
26   [/representative] also raised a challenge to the manner in which I was appointed as
27   an administrative law judge under the Appointments Clause of the Constitution. I
28   do not have the authority to rule on that challenge and do not address it further in


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
 1   this decision[/dismissal].” Soc. Sec. Admin. EM-18003 REV, Important
 2   Information Regarding Possible Challenges to the Appointment of Administrative
 3   Law Judges in SSA’s Administrative Process-Update (effective date June 25,
 4   2018).4 To mandate a claimant raise an issue before an officer who had no
 5   authority to decide it, simply to preserve the issue for a later theoretical appeal, is
 6   contrary to administrative efficiency.
 7         In support of the argument that issues must be raised during the
 8   administrative process, Defendant points to several Social Security regulations
 9   requiring claimants to raise all issues to the agency at the earliest possible juncture.
10   ECF No. 16 at 14. However, the cited regulations all pertain to the merits of the
11   claimant’s disability claim, or objections to individual ALJs, not the system as a
12   whole.5 20 C.F.R. §§ 404.933(a)(2), 404.939, 404.940, 404.946(b). While an SSA
13
14         4   available at
15   http://dataserver.lrp.com/DATA/servlet/DataServlet?fname=PolicyNet-
16   Instructions+Updates-
17   EM+18003+REV+Important+Information+Regarding+Possible+Challenges+to
18   +the+Appointment+of+Administrative+Law+Judges+in+SSA%BFs+Administrati
19   ve+Process--UPDATE.htm. This Emergency Message was revised six weeks later
20   following the Acting Commissioner’s reappointment of all Social Security ALJs.
21   See https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM
22         5
               Defendant’s passing reference to an expedited appeals process in certain
23   cases where constitutional issues are raised is similarly inapplicable to the current
24   matter. See 20 C.F.R. § 404.924, stating: “You may use the expedited appeals
25   process if . . . you have claimed, and we agree, that the only factor preventing a
26   favorable determination or decision is a provision in the law that you believe is
27   unconstitutional.” (emphasis added). The constitutionality of the appointment of
28   the ALJ was not the only factor preventing a favorable determination here, as the


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
 1   claimant must state the reasons he disagrees with an adverse disability
 2   determination in petitioning for ALJ review, 20 C.F.R. § 404.933(a)(2), the issues
 3   before the ALJ are “the issues brought out in the initial, reconsidered or revised
 4   determination that were not decided entirely in [the claimant’s] favor[,]” 20 C.F.R.
 5   § 404.946(a), which can hardly be expected to include a constitutional challenge to
 6   the ALJ’s authority. On the contrary, these issues are those germane to the
 7   disability application itself, most commonly in the form of objections to the
 8   agency’s treatment of medical or vocational evidence or testimony. While an ALJ
 9   or any party may also raise new issues prior to the hearing, 20 C.F.R. § 404.946(b),
10   this is designed to afford a claimant the opportunity to identify new disability-
11   related evidence or testimony obtained after the written request for hearing but
12   before the hearing itself. See id. (a new issue “may be raised even though it arose
13   after the request for a hearing and even though it has not been considered in an
14   initial or reconsidered determination.”). The regulation regarding disqualification
15   of a particular ALJ references individual ALJ bias or interest in the matter, and
16   anticipates appointment of a different ALJ if necessary; it does not provide a
17   mechanism for a claimant to object to all ALJs. 20 C.F.R. § 404.940. None of the
18   cited regulations state that issues not raised are forfeited. These regulations do not
19   impose an issue exhaustion requirement as the Commissioner contends.
20         Absent statutory directive or binding precedential court ruling, the Court
21   finds no basis to create an issue exhaustion requirement with respect to the
22   Appointments Clause challenge. Plaintiff did not forfeit his right to bring the
23   challenge by not raising it during the administrative proceedings.
24         d. Lucia applied to Social Security ALJs
25
26
27   Social Security Administration found Plaintiff did not meet the medical
28   requirements of disability.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
 1         As to the merits of Plaintiff’s appointments clause challenge, Lucia’s
 2   reasoning has been applied to other ALJs, requiring that they, as “inferior officers,”
 3   be appointed according to the Appointments Clause. See, e.g., Bank of Louisiana
 4   v. FDIC, 919 F.3d 916, 921 (5th Cir. 2019) (FDIC ALJs); Jones Bros., Inc. v. Sec'y
 5   of Labor, 898 F.3d 669, 679 (6th Cir. 2018) (Department of Labor Federal Mine
 6   Safety and Health Review Commission ALJs); Island Creek Coal Co. v.
 7   Wilkerson, 910 F.3d 254, 257 (6th Cir. 2018)(Department of Labor Benefits
 8   Review Board ALJs). Defendant has not argued that Social Security ALJs are not
 9   inferior officers under the Appointments Clause. ECF No. 16 at 8 n.1. Because
10   Defendant has not disputed the merits of Plaintiff’s challenge and limited the
11   response to the forfeiture issue, the Court finds Plaintiff’s challenge to be
12   meritorious for the reasons set forth in Lucia.
13                                     CONCLUSION
14         Defendant has not disputed the merits of the Appointments Clause
15   challenge. As the Court finds the challenge was not forfeited, this claim is
16   remanded for rehearing before a properly appointed ALJ. The merits of Plaintiff’s
17   additional assignments of error are not being addressed because a new ALJ must
18   conduct a de novo review on remand.
19         Accordingly, IT IS ORDERED:
20         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 15, is
21   GRANTED.
22         2.     Defendant’s Motion for Summary Judgment, ECF No. 16, is
23   DENIED.
24         3.     The matter is REMANDED to the Commissioner for additional
25   proceedings consistent with this Order.
26         4.     An application for attorney fees may be filed by separate motion.
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 12
 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 3   the file shall be CLOSED.
 4         IT IS SO ORDERED.
 5         DATED January 13, 2020.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 13
